Citation Nr: 1548760	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right ankle, residual of fracture.

2.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.

3.  Entitlement to service connection for lumbar disability, to include as secondary to a service-connected disease or injury.

4.  Entitlement to service connection for bilateral hip disability, to include as secondary to a service-connected disease or injury.

5.  Entitlement to service connection for bilateral knee disability, to include as secondary to a service-connected disease or injury.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has been transferred to the Regional Office in San Juan, the Commonwealth of Puerto Rico.

The Veteran was provided a Statement of the Case (SOC) in November 2011.  The Veteran filed a Substantive Appeal in December 2011, specifying that he was appealing only certain issues listed in the November 2011 SOC.  The Board notes that the RO erroneously certified issues that the Veteran did not perfect with a Substantive Appeal.  Further, no additional correspondence or communication from the Veteran indicates that he is pursuing appeal of the issues that were not perfected with the December 2011 VA Form 9.  Therefore, the Board does not have jurisdiction of the issues noted in the November 2011 SOC that were not perfected in the December 2011 VA Form 9.

The issues of entitlement to an initial disability rating in excess of 10 percent for arthritis of the right ankle, residual of fracture and entitlement to an initial disability rating in excess of 30 percent for anxiety disorder addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A chronic lumbar spine disability was not manifest during service and lumbar degenerative disc disease was not manifest within one year of separation.  Lumbar pathology is not attributable to service.

2.  A lumbar spine disability was not caused by or permanently made worse by a service-connected disease or injury.

3.  A chronic bilateral hip disability was not manifest during service and arthritis was not manifest within one year of separation.  Bilateral hip pathology is not attributable to service.

4.  Bilateral hip disability was not caused by or permanently made worse by a service-connected disease or injury.

5.  A bilateral knee disability was not manifest during service.  Bilateral knee pathology is not attributable to service.

6.  Bilateral knee disability was not caused by or permanently made worse by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated by service and arthritis of the lumbar spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Low back disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
3.  A bilateral hip disability was not incurred or aggravated by service and arthritis of the hips may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  A bilateral hip disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  A bilateral knee disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  A bilateral knee disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letters sent to the Veteran in November 2009 and September 2012.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran of the laws regarding the assignment of effective dates, disability ratings, and secondary service connection.  
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

In order to ascertain the etiology of the Veteran's low back, bilateral hip, and bilateral knee disabilities, VA obtained a medical opinion in October 2012.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the October 2012 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as provided in §3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2015).




Lumbar Spine

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  As such, 38 U.S.C.A. § 1154(b) does not apply to his claim.  

The Veteran contends that he has a lumbar spine disability that was caused or aggravated by the service-connected right ankle arthritis.

The Report of Medical Examination on separation from active duty dated September 1975 revealed normal findings for the spine, other musculoskeletal.  A Report of Medical History shows the Veteran denied a history of arthritis and bone, joint, or other deformity.

The Board has reviewed the medical evidence of record, to include the final separation examination, VA medical records, VA examination reports, and VA treatment records.  These records do not include any opinion linking the Veteran's low back disability to service.  The Board finds that the service records, medical records, and lay testimony do not establish that arthritis manifest to a compensable degree during service or in the year after separation from service.  

In support of his claim, the Veteran submitted a narrative report from N.V., M.D. dated March 2010 noting that the Veteran's altered gait and weight bearing due to his right ankle arthritis caused degenerative changes in the Veteran's lumbar spine, neck, knees, hips, and ankles.

VA obtained a medical opinion in October 2012.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The examiner noted that the Veteran's lumbar degenerative disc disease is less likely than not caused by or the result of the right ankle arthritis.  The examiner offered support for their opinion in noting that the Veteran's lumbar spine disability is considered a normal result of the aging process for the Veteran's age.  The Board finds that the October 2012 VA opinion addressed the theory of aggravation, noting that the Veteran's current lumbar spine disability is the product of the aging process, instead of altered gait or arthritis of the right ankle.  The Board finds that this examiner attributed the Veteran's lumbar spine disability to the normal wear and tear of the aging process and considered this the natural progress of the nonservice-connected disease.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Although the Veteran is competent to report his symptoms of low back pain, his contentions of a relationship between his service-connected right ankle disability and his low back disability are afforded little probative value.  The Veteran is competent to relate what he has been told by Dr. N.V.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, this lay/medical evidence is conclusory and lacks significant reasoning.  The Board finds the October 2012 VA medical opinion on this point to be of greater probative value than the Veteran's lay evidence as such evidence is better reasoned.  

The Board finds that the October 2012 VA opinion is probative and persuasive as to the etiology of the Veteran's lumbar spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding altered gait due to right ankle arthritis) and based their opinions following a review of the claims folder as well as a complete physical examination.  The examiner also provided rationale for the conclusions reached.
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The October 2012 opinion was rendered after a physical examination and a review of the entire treatment record.  In contrast, the March 2010 narrative report from Dr. N.V., M.D. does not indicate whether a physical examination or review of the service and post-service treatment record was conducted.  

Additionally, the opinion from Dr. N.V. is unclear as to whether their opinion relates to causation or aggravation of the Veteran's lumbar spine disability by his service-connected right ankle disability.  The opinion contains a conclusory statement that the Veteran's back, neck, hips, and knee problems are service connected secondary to his right ankle condition.  The Board attributes less probative value to the March 2010 narrative report from Dr. N.V., M.D than that of the October 2012 VA examination opinion. 

Based upon the more probative evidence of record, the Board concludes that a lumbar spine disability was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service or the service-connected right ankle disability.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hip 

The Veteran contends that he has a bilateral hip disability that was caused or aggravated by the service-connected right ankle arthritis.

The Report of Medical Examination on separation from active duty dated September 1975 revealed normal findings for the musculoskeletal system, excluding right ankle arthritis, status post fracture.  A Report of Medical History shows the Veteran denied a history of arthritis and bone, joint, or other deformity.  

The Board has reviewed the medical evidence of record, to include the final separation examination, VA medical records, VA examination reports, and VA treatment records.  These records do not include any opinion linking the Veteran's bilateral hip disability directly to service.  The Board finds that the service records, medical records, and lay testimony do not establish that arthritis manifest to a compensable degree during service or in the year after separation from service.  

In support of his claim, the Veteran submitted a narrative report from Dr. N.V., M.D. dated March 2010 noting that the Veteran has altered gait and weight bearing due to his right ankle arthritis.  The examiner opined that the Veteran has bilateral hip problems due to degenerative changes in the neck, back, hips, knees, and ankle.

VA obtained a medical opinion in October 2012.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The examiner noted that the Veteran's bilateral hip osteoarthritis is less likely than not caused by or the result of the right ankle arthritis.  The examiner offered support for their opinion in noting that the Veteran's bilateral hip disability is considered a normal result of the aging process for the Veteran's age.  The Board finds that the October 2012 VA opinion addressed the theory of aggravation, noting that the Veteran's current bilateral hip disability is the product of the aging process, instead of altered gait or arthritis of the right ankle.  The Board finds that this examiner attributed the Veteran's bilateral hip disability to the normal wear and tear of the aging process and considered this the natural progress of the nonservice-connected disease.

The Veteran is competent to report observing symptoms of bilateral hip pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Although the Veteran is competent to report his symptoms of bilateral hip pain, his contentions of a relationship between his service-connected right ankle disability and his bilateral hip disability are afforded little probative value.  He is competent to relate what he has been told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). However, the lay/medical evidence lacks reasoning and is accorded little value.  The Board finds the October 2012 VA medical opinion on this point to be of greater probative value than the Veteran's lay evidence.  

The Board finds that the October 2012 VA opinion is probative and persuasive as to the etiology of the Veteran's bilateral hip disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding altered gait due to right ankle arthritis) and based their opinions following a review of the claims folder as well as a complete physical examination.  The examiner also provided rationale for the conclusions reached.
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The October 2012 opinion was rendered after a physical examination and a review of the entire treatment record.  In contrast, the March 2010 narrative report from Dr. N.V., M.D. does not indicate whether a physical examination or review of the service and post-service treatment record was conducted.  

Additionally, the opinion from Dr. N.V. is unclear as to whether their opinion relates to causation or aggravation of the Veteran's bilateral hip disability by his service-connected right ankle disability.  The opinion contains a conclusory statement that the Veteran's back, neck, hips, and knee problems are service connected secondary to his right ankle condition.  The Board attributes less probative value to the March 2010 narrative report from Dr. N.V., M.D than that of the October 2012 VA examination opinion. 
Based upon the more probative evidence of record, the Board concludes that a bilateral hip disability was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service or the service-connected right ankle disability.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral knee

The Veteran contends that he has a bilateral knee disability that was caused or aggravated by the service-connected right ankle arthritis.

The Report of Medical Examination on separation from active duty dated September 1975 revealed normal findings for the musculoskeletal system, excluding right ankle arthritis, status post fracture.  A Report of Medical History shows the Veteran denied a history of arthritis and bone, joint, or other deformity.  

The Board has reviewed the medical evidence of record, to include the final separation examination, VA medical records, VA examination reports, and VA treatment records.  These records do not include any opinion linking the Veteran's bilateral knee disability directly to service.

In support of his claim, the Veteran submitted a narrative report from Dr. N.V., M.D. dated March 2010 noting that the Veteran has altered gait and weight bearing due to his right ankle arthritis.  The examiner opined that the Veteran has bilateral knee problems due to degenerative changes in the neck, back, hips, and knees as a result of his service-connected right ankle disability.

VA obtained a medical opinion in October 2012.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The examiner noted that the Veteran's bilateral knee chondromalacia patellae is less likely than not caused by or the result of the right ankle arthritis.  The examiner offered support for their opinion in noting that the Veteran's bilateral knee disability is considered a normal result of the aging process for the Veteran's age.  The Board finds that the October 2012 VA opinion addressed the theory of aggravation, noting that the Veteran's current bilateral knee disability is the product of the aging process, instead of altered gait or arthritis of the right ankle.  The Board finds that this examiner attributed the Veteran's bilateral knee disability to the normal wear and tear of the aging process and considered this the natural progress of the nonservice-connected disease.

The Veteran is competent to report observing symptoms of bilateral knee pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Although the Veteran is competent to report his symptoms of bilateral knee pain, his contentions of a relationship between his service-connected right ankle disability and his bilateral knee disability are afforded little probative value.  While the Veteran contends his bilateral knee disability was caused or aggravated by his service-connected right ankle disability, such statements lack reasoning.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the October 2012 VA medical opinion on this point to be of greater probative value than the Veteran's lay evidence, as the |VA opinion provides reasoning.  

The Board finds that the October 2012 VA opinion is probative and persuasive as to the etiology of the Veteran's bilateral knee disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding altered gait due to right ankle arthritis) and based their opinions following a review of the claims folder as well as a complete physical examination.  The examiner also provided rationale for the conclusions reached.
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The October 2012 opinion was rendered after a physical examination and a review of the entire treatment record.  In contrast, the March 2010 narrative report from Dr. N.V., M.D. does not indicate whether a physical examination or review of the service and post-service treatment record was conducted.  

Additionally, the opinion from Dr. N.V. is unclear as to whether their opinion relates to causation or aggravation of the Veteran's bilateral knee disability by his service-connected right ankle disability.  The opinion contains a conclusory statement that the Veteran's back, neck, hips, and knee problems are service connected secondary to his right ankle condition.  The Board attributes less probative value to the March 2010 narrative report from Dr. N.V., M.D than that of the October 2012 VA examination opinion. 

Based upon the more probative evidence of record, the Board concludes that a bilateral knee disability was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service or the service-connected right ankle disability.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar disability is denied.

Service connection for bilateral hip disability is denied.

Service connection for bilateral knee disability is denied.


REMAND

The Veteran seeks an increased rating for his service-connected arthritis of the right ankle.   
A January 2014 VA Form 9 notes Veteran underwent surgery for his right ankle disability in May 2012.  The Veteran has not been afforded a VA examination to determine the current severity of his ankle disability since January 2010.  The Veteran contends that this right ankle disability has worsened since he was last examined, specifically, that he underwent surgery for his right ankle disability in May 2012.  

The Veteran has not been afforded a VA examination to determine the current severity of his psychiatric disability since October 2012.  The Veteran receives mental health treatment at the San Juan VAMC for his service connected psychiatric disability.  The VA treatment records after December 2013 are not currently associated with the claims file and are directly relevant to the issue on appeal.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board finds that an examination is warranted to determine the current nature and severity of the service-connected arthritis of the right ankle and service connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding, relevant San Juan VA medical center records, to include treatment records dated since December 2013 to the present.

2.  After completing the preceding development, the Veteran should be afforded an appropriate VA examination to ascertain the current severity and manifestations of his service-connected arthritis of the right ankle.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.
3.  After completing the preceding development, the Veteran should be afforded an appropriate VA examination to ascertain the current severity and manifestations of his service-connected anxiety disorder. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

4.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


